Citation Nr: 0403664	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for bilateral hearing loss disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran asserts that service connection is warranted for 
bilateral hearing loss.  The record discloses that his 
military occupational specialty was infantryman.  

On the VA audiological examination report conducted in 
February 2002, the examiner diagnosed the veteran with right 
ear mixed hearing and left ear hearing within normal limits.  
However, the reported puretone threshold level for the 
veteran's left ear was 90 decibels at 4,000 Hertz.  This 
reported finding is inconsistent with the examiner's 
conclusion that the veteran's hearing in his left ear was 
within normal limits.  Additionally, the examiner, on the VA 
audiological examination report, commented that the veteran's 
hearing loss on the day of testing was not consistent with 
acoustic trauma and that he did not present with any typical 
symptoms of a hearing loss associated with acoustic trauma.  
Additionally, although the examiner indicated that she did 
not find any hearing loss associated with acoustic trauma, 
she stated in the nexus opinion that it was at least as 
likely as not that the veteran's hearing loss was related to 
military service.  Thus, as the examiner's left ear diagnosis 
is inconsistent with the reported objective clinical 
findings, and the nexus opinion is contradictory, a new 
examination and nexus opinion is warranted.  In this regard, 
in light of the fact that the veteran's military occupational 
specialty was infantryman, it must be conceded that he was 
subjected to acoustic trauma in service.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of any current 
hearing loss disability.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The examiner should give an 
opinion as to whether it is at least as 
likely as not that any current hearing 
loss disability is due to acoustic trauma 
that has been conceded to have been 
sustained in service.  
		
2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




